 



EXHIBIT 10.2
EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

HRSI FUNDING, INC. II,

Seller,

HSBC FUNDING (USA) INC. V,

Purchaser,

WILMINGTON TRUST COMPANY,

not in its individual capacity but
as Owner Trustee on behalf of the

HOUSEHOLD PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST I,

Issuer

and

HSBC FINANCE CORPORATION
(successor by merger to Household Finance Corporation)

RECEIVABLES SALE AND PURCHASE,

ASSIGNMENT AND ASSUMPTION

AGREEMENT

Dated as of December 29, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page

--------------------------------------------------------------------------------

SECTION 1.
  DEFINITIONS     1  
SECTION 2.
  SALE AND PURCHASE OF RECEIVABLES AND SECURITIZATION ASSETS     3  
SECTION 3.
  PURCHASE PRICE     5  
SECTION 4.
  REPRESENTATIONS AND WARRANTIES OF SELLER     5  
SECTION 5.
  INDEMNIFICATION BY SELLER AND HBFC     7  
SECTION 6.
  COVENANT OF SELLER     9  
SECTION 7.
  CONDITIONS OF SALE     9  
SECTION 8.
  CLOSING     9  
SECTION 9.
  TAXES     9  
SECTION 10.
  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER     10  
SECTION 11.
  INDEMNIFICATION BY PURCHASER     10  
SECTION 12.
  NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES     12  
SECTION 13.
  NOTICES     12  
SECTION 14.
  SEVERABILITY     12  
SECTION 15.
  AMENDMENTS     12  
SECTION 16.
  COUNTERPARTS     12  
SECTION 17.
  HEADINGS     12  
SECTION 18.
  GOVERNING LAW     12  
SECTION 19.
  INDEPENDENT CONTRACTOR     12  
SECTION 20.
  NO JOINT VENTURE     13  
SECTION 21.
  ENTIRE AGREEMENT     13  
SECTION 22.
  LIMITATION OF LIABILITY OF OWNER TRUSTEE     13  
SECTION 23.
  NONPETITION COVENANT     13  

i 



--------------------------------------------------------------------------------



 



     RECEIVABLES SALE AND PURCHASE, ASSIGNMENT AND ASSUMPTION AGREEMENT (the
“Agreement”), dated as of December 29, 2004, by and between HRSI FUNDING, INC.
II, a Delaware corporation (“HRSI II” or the “Seller”), HSBC FUNDING (USA) INC.
V, a Delaware corporation, (“HSBC V” or the “Purchaser”), WILMINGTON TRUST
COMPANY, not in its individual capacity but as owner trustee (the “Owner
Trustee”) on behalf of HOUSEHOLD PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST I,
a common law trust organized and existing under the laws of the State of
Delaware (the “Issuer”) and HSBC FINANCE CORPORATION (successor by merger to
Household Finance Corporation), a Delaware corporation (“HBFC”).

W I T N E S S E T H:

     WHEREAS, Seller is engaged in the business of entering into securitizations
relating to receivables of revolving credit accounts which accounts were
originated in the ordinary course of business of Household Bank (SB), N.A. (the
“Bank”), such receivables having been sold to Seller by Household Receivables
Acquisition Company (“HRAC”) who purchased them from the Bank; and

     WHEREAS, Seller desires to sell to Purchaser existing receivables as
defined below related to certain private label merchant credit accounts, the
Securitization Assets (as defined below) and certain related liabilities,
including, but not limited to, Seller’s obligations under various
securitizations; and

     WHEREAS, Purchaser desires to purchase such Receivables and Securitization
Assets and assume such Liabilities from Seller, as more particularly defined
herein on the terms and conditions set forth in this Agreement;

     NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions contained in this Agreement, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, it is agreed as follows:

            SECTION 1. DEFINITIONS. All capitalized terms used herein or in any
document, made or delivered pursuant hereto, and not defined herein or therein,
shall have the meaning ascribed thereto in the Transfer and Servicing Agreement;
in addition, the following words and phrases shall have the following meanings:

     “Account” shall mean each revolving credit account established by the Bank
under its private label credit card program the Receivables of which have been
sold by the Receivables Purchase Agreement.

     “Accrued Interest” shall mean the aggregate amount of all finance charges
that have accrued on the Accounts as of the Closing Date which has not been
posted to such Accounts, but will be posted to the Accounts in the billing cycle
immediately following the Closing Date.

 



--------------------------------------------------------------------------------



 



     “Accrued Fee” shall mean the aggregate amount of all fees that have accrued
on the Accounts as of the Closing Date which has not been posted to such
Accounts, but will be posted to the Accounts in the billing cycle immediately
following the Closing Date.

     “Affiliate” shall mean, with respect to a particular person or entity, any
person or entity that directly or indirectly is in control of, is controlled by,
or is under common control with, such person or entity.

     “Bank” shall mean Household Bank (SB), N.A., and its successors and
assigns.

     “Closing Date” shall mean the date of the closing of the sale and purchase
of the Receivables and Securitization Assets and assumption of the Liabilities
associated with the Accounts, as further defined in Section 8.

     “Cut-Off Time” shall mean 11:59 p.m. on the calendar day preceding the
Closing Date.

     “Liabilities” shall mean Seller’s interest in any outstanding credit
balances associated with all Accounts as of the Closing Date contained in
Section 2 of this Agreement and Seller’s obligations under the Receivables
Purchase Agreement, the Transfer and Servicing Agreement and the Trust
Agreement.

     “O/C Amount” shall mean the overcollateralization amount as set forth in
each of the Series Supplements listed on Schedule A.

     “Purchase Price” shall be the sum set forth on the bill of sale delivered
to the Purchaser by the Seller.

     “Receivables” shall mean all amounts, if any, shown on Seller’s records as
amounts due and payable as of the Closing Date on any Account issued by the Bank
under the programs listed on Schedule A to this Agreement, which were purchased
by Seller, pursuant to the Receivables Purchase Agreement, other than
Securitized Receivables, and the Receivables shall include principal, finance
charges, all administrative and transaction fees, and insurance/debt
cancellation proceeds. The Receivables shall not include any Accrued Interest or
Accrued Fees.

     “Receivables Purchase Agreement” shall mean the Receivables Purchase
Agreement (as has been or may be amended from time to time), dated as of June
12, 2001, between Household Receivables Acquisition Company and HRSI Funding,
Inc. II.

     “Securitization Assets” shall be as defined in Section 2(c) of this
Agreement.

     “Securitized Receivables” shall mean the Receivables, as such term is
defined pursuant to the Transfer and Servicing Agreement.

2



--------------------------------------------------------------------------------



 



     “Separately Conveyed Assets” shall mean

     (a) the Class B Notes issued pursuant to

     (i) the Series 1995-A-1 Indenture Supplement, dated as of June 12, 2001,
between Wilmington Trust Company, not in its individual capacity but as owner
trustee (“Owner Trustee”) on behalf of the Trust, and U.S. Bank National
Association, not in its individual capacity, but solely as the Indenture
Trustee,

     (ii) the Series 2002-A Indenture Supplement, dated as of December 20, 2002,
between Wilmington Trust Company, not in its individual capacity but as Owner
Trustee on behalf of the Trust, and U.S. Bank National Association, not in its
individual capacity, but solely as the Indenture Trustee, and

     (b) the note purchase agreements and fee letters related to the Class B
Notes described in clause (a) above.

     “Transfer and Servicing Agreement” shall mean the transfer and servicing
agreement, dated as of June 12, 2001, among HRSI Funding, Inc. II, Household
Finance Corporation (as a result of a merger, HSBC Finance Corporation is the
successor thereto) and the Trust, and all amendments and supplements thereto.

     “Trust” shall mean Household Private Label Credit Card Master Note Trust I,
acting by and through Wilmington Trust Company, not in its individual capacity
but as Owner Trustee.

     “Trust Agreement” shall mean the trust agreement, dated as of June 12, 2001
between HRSI Funding, Inc. II and Wilmington Trust Company.

            SECTION 2. SALE AND PURCHASE OF RECEIVABLES AND SECURITIZATION
ASSETS.

     (a) Subject to the terms of this Agreement and as described below, on the
Closing Date, Seller agrees to sell, convey, transfer and assign to Purchaser
and Purchaser agrees to purchase from Seller, for the consideration herein
provided, all right, title, interest and obligations of Seller in and to any
Receivables now existing in connection with the Accounts offered by the Bank, if
any (the “Sale”). All Receivables sold to Purchaser under this Agreement are
sold and transferred without recourse as to their enforceability, collectibility
or documentation. On the Closing Date, Seller shall transfer to Purchaser all
Receivables and Liabilities existing on such date associated with the Accounts.

     (b) Subject to the terms of this Agreement, on the Closing Date, Seller
agrees to assign its rights to and under each of the Receivables Purchase
Agreement, the Transfer and Servicing Agreement, the Trust Agreement, the
Transferor Amount, the Transferor Certificate and the O/C Amount, excluding the

3



--------------------------------------------------------------------------------



 



Separately Conveyed Assets, and to be released from its obligations to and under
each of the Receivables Purchase Agreement, the Transfer and Servicing
Agreement, the Trust Agreement, the Transferor Amount, the Transferor
Certificate and the O/C Amount, excluding the Separately Conveyed Assets, and
Purchaser agrees to assume all of Seller’s covenants and obligations to and
under the Receivables Purchase Agreement, the Transfer and Servicing Agreement,
the Trust Agreement, the Transferor Amount, the Transferor Certificate and the
O/C Amount, excluding the Separately Conveyed Assets. On and after the Closing
Date, Purchaser agrees that it will be bound by the provisions of the
Receivables Purchase Agreement, the Transfer and Servicing Agreement, the Trust
Agreement, the Transferor Amount, the Transferor Certificate and the O/C Amount,
excluding the Separately Conveyed Assets, and hereby assumes and will perform in
accordance with its terms all the covenants and obligations which by the terms
of the Receivables Purchase Agreement, the Transfer and Servicing Agreement, the
Trust Agreement, the Transferor Amount, the Transferor Certificate and the O/C
Amount, excluding the Separately Conveyed Assets, were required to be performed
by Seller prior to this Agreement and which Seller would be required to perform
on or after this Agreement had Seller not entered into this Agreement.

     (c) In consideration of the payment by Purchaser of the Purchase Price,
receipt of which is hereby acknowledged by Seller, and Purchaser’s assumption of
all of Seller’s obligations under the Receivables Purchase Agreement, the
Transfer and Servicing Agreement, and the Trust Agreement, as of the Closing
Date, Seller does hereby grant, bargain, sell, convey, transfer and deliver unto
Purchaser, its successors and assigns, all of Seller’s right, title and interest
in and to all assets, accounts, investment property, general intangibles,
chattel paper, instruments, documents, money, deposit accounts, certificates of
deposit, goods, letters of credit, and advices of credit and all proceeds
thereof belonging to Seller, except for the Separately Conveyed Assets,
including all of Seller’s right, title and interest in, to and under the
Receivables Purchase Agreement, the Transfer and Servicing Agreement, the Trust
Agreement, and receivables and other purchased assets under the Receivables
Purchase Agreement, the Transferor Amount, the Transferor Certificate (as
defined in the Transfer and Servicing Agreement) and the O/C Amount
(collectively all such assets hereinafter referred to as the “Securitization
Assets”).

     (d) With respect to the foregoing transactions, the parties hereto intend
that this Agreement shall be deemed to be (i) an agreement supplemental to the
Transfer and Servicing Agreement, among HRSI II, HSBC V and the Issuer, for the
purpose of Section 4.02(a)(i) therein and (ii) an assumption agreement, among
HRSI II, HSBC V and the Issuer for the purpose of Section 4.04(a) of the
Transfer and Servicing Agreement.

     (e) In connection with the Sale, Seller agrees (i) to record and file, at
its own expense, any financing statements, or if a financing statement relating
to the Receivables and Securitization Assets is already on record, an assignment
of

4



--------------------------------------------------------------------------------



 



the financing statement (and continuation statements with respect to such
financing statements when applicable) or a new financing statement with respect
to the Receivables and Securitization Assets which meets the requirements of
applicable state law in such manner and in such jurisdictions as are necessary
to perfect and maintain perfection of the Sale of such Receivables and
Securitization Assets from Seller to Purchaser, (ii) that such financing
statements or assignments shall name Seller, as seller, and Purchaser, as
purchaser, of the Receivables and Securitization Assets and (iii) to deliver a
file-stamped copy of such financing statements or assignments or other evidence
of such filings to Purchaser as soon as is practicable after filing.

     (f) The parties hereto intend that the Sale of Seller’s right, title and
interest in and to the Receivables and Securitization Assets shall constitute an
absolute sale, conveying good title free and clear of any liens, claims,
encumbrances or rights of others from Seller to Purchaser and that the
Receivables and Securitization Assets shall not be part of Seller’s estate in
the event of the bankruptcy or insolvency of Seller or a conservatorship,
receivership or similar event with respect to Seller. It is the intention of the
parties hereto that the arrangements with respect to the Receivables and
Securitization Assets shall constitute a purchase and sale of such Receivables
and Securitization Assets and not a loan or a borrowing secured by such
Receivables and Securitization Assets. In the event, however, that it were to be
determined that the transactions evidenced hereby constitute a loan and not a
purchase and sale, it is the intention of the parties hereto that this Agreement
shall constitute a security agreement under applicable law, and that Seller
shall be deemed to have granted and does hereby grant to Purchaser a first
priority perfected security interest in all of Seller’s right, title and
interest, whether now owned or hereafter acquired, in, to and under the
Receivables and Securitization Assets to secure the obligations of seller
hereunder.

            SECTION 3. PURCHASE PRICE. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations, warranties and
covenants of Seller made herein, Purchaser shall pay and deliver to Seller the
Purchase Price, for the Receivables and Securitization Assets purchased and the
Liabilities assumed under this Agreement which shall be fair market value
consideration for the assets purchased as described in the bill of sale or
schedules or computer files delivered therewith.

            SECTION 4. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller
represents and warrants to Purchaser that as of the Closing Date (as defined in
Section 8 below):

     (a) Seller is a corporation duly organized and validly existing under the
laws of its state of incorporation.

     (b) The execution, delivery and performance by Seller of this Agreement has
been duly authorized by all necessary corporate action on the part of Seller.
Seller has full power to consummate the transactions contemplated hereby.
Neither the execution and delivery by Seller of this Agreement, the consummation
by Seller of the transactions contemplated

5



--------------------------------------------------------------------------------



 



hereby, nor compliance by Seller with the provisions hereof will conflict with
or result in a breach of, or constitute a default under, any law or governmental
regulation or any judgment or order binding Seller or its properties or any
agreement or instrument to which Seller is a party or by which it is bound.

     (c) Seller will, on the Closing Date and immediately prior to such date, be
the owner of all right, title and interest in and to all of the Receivables and
Securitization Assets of such Seller to be sold pursuant to this Agreement.
Seller transfers the assets to be sold, free and clear of all assignments,
liens, charges, encumbrances and other security interests.

     (d) This Agreement, and the consummation of the transactions contemplated
herein, constitutes a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect, affecting the enforcement of
creditor’s rights in general and as such enforceability may be limited by
general principles of equity (whether considered in a proceeding at law or in
equity).

     (e) Seller is the legal and beneficial owner of all right, title and
interest in and to the Receivables and Securitization Assets to be sold by
Seller.

     (f) The Receivables and Securitization Assets have been conveyed to
Purchaser in compliance, in all material respects, with all laws applicable to
Seller.

     (g) Seller has taken the necessary action to notify the Bank and its
respective employees, agents and representatives of the transfer of the
Receivables and Securitization Assets to Purchaser.

     (h) To Seller’s knowledge, it is not in material breach of the Receivables
Purchase Agreement, Transfer and Servicing Agreement, or Trust Agreement or
other agreement that affects the transactions contemplated herein.

     (i) Each Receivable was created in compliance in all material respects with
all requirements of law and regulation applicable to the Bank and pursuant to a
credit card agreement which complies in all material respects with all
requirements of law applicable to the Bank.

     (j) As of the Closing Date, each Receivable is in compliance in all
material respects with the Federal Financial Institution Examination Council
guidelines.

     (k) With respect to each Receivable, all material consents, licenses,
approvals or authorizations of, or registrations or declarations with, any
governmental authority required to be obtained, effected or given by the Bank in

6



--------------------------------------------------------------------------------



 



connection with the creation of such Receivable or the execution, delivery and
performance by the Bank of its obligations under the credit card agreement
pursuant to which such Receivable was created, have been duly obtained, effected
or given and are in full force and effect.

     (l) At the time of the sale of each Receivable to Purchaser, Seller has
good and marketable title thereto, free and clear of all liens, encumbrances,
charges and security interests.

     (m) Each Receivable is the legal, valid and binding payment obligation of
the obligor thereof, enforceable against such obligor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, affecting the enforcement of creditors’ rights in general and except
as such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

     (n) No Receivable is, at the time of the sale of such Receivable to
Purchaser, subject to any right of rescission, setoff, counterclaim or any other
defense (including defenses arising out of violations of usury laws) of the
obligor thereunder, other than defenses arising out of applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, affecting the enforcement of creditors’ rights in general.

     (o) At the time of the sale of each Receivable to Purchaser, Seller has
satisfied all of its obligations, if any, required to be satisfied by such time
with respect to such Receivable.

     (p) At the time of the sale of each Receivable to Purchaser, Seller has not
taken any action which, or omitted to take any action the omission of which,
would impair at the time of such sale the rights of Purchaser therein.

     (q) Seller confirms that all representations and warranties of Seller under
each of the Receivables Purchase Agreement, the Transfer and Servicing Agreement
and the Trust Agreement are true and correct as to Seller.

     SECTION 5. INDEMNIFICATION BY SELLER AND HBFC.

     (a) Seller and HBFC agree to jointly and severally defend, indemnify and
hold harmless Purchaser and its respective employees, agents and representatives
against any and all liabilities, judgments, damages, claims, demands, costs,
expenses or losses (including reasonable attorney’s fees) (i) incurred by reason
of any representation or warranty made by Seller in connection with this
Agreement having been untrue or incorrect in any respect when made or deemed
made, (ii) incurred by reason of any breach by Seller of any covenant or
agreement made herein, or (iii) relating to the Receivables prior to the Closing
Date; provided that in no event shall Seller or HBFC be obligated under this
Section 5 to indemnify Purchaser against (x) liability, loss, cost or expenses
to the

7



--------------------------------------------------------------------------------



 



extent that it results from Purchaser’s negligent or willful acts or omissions
or the negligent or willful acts or omissions of Purchaser’s agents or assignees
or (y) any credit loss suffered on any Receivable not attributable to the
actions of Seller or any merchant for whom the Bank issues Accounts.

     (b) In the event any claim is made, or any suit or action is commenced
against Purchaser with respect to which indemnification may be sought by it
under this Section 5, Purchaser shall within ten (10) days thereof give Seller
and HBFC notice and Seller and HBFC shall be entitled to conduct the defense
thereof at Seller’s and HBFC’s expense; provided, however, that Purchaser shall
be entitled to participate in the defense thereof at its own expense if such
claim, suit or action relates to or includes events after the Closing Date.
Seller and HBFC may (but need not) defend or participate in the defense of any
such claim, suit or action, but Seller and HBFC shall notify Purchaser within
ten (10) business days if Seller or HBFC shall not desire to defend or
participate in the defense of any such claim, suit or action, however, Seller
and HBFC shall continue to be liable to Purchaser in connection with the cost of
the defense of such claim, suit or action. Any such election to not defend or
participate shall have no effect upon Seller’s and HBFC’s obligation to
indemnify and hold harmless Purchaser pursuant to this Section 5.

     (c) Purchaser may at any time notify Seller and HBFC of its intentions to
settle or compromise any claim, suit or action against Purchaser which may be
indemnifiable under this Section (and in the defense of which Seller or HBFC has
not previously elected to participate), and Purchaser may settle or compromise
any such claim, suit or action unless Seller or HBFC notifies Purchaser in
writing (within thirty (30) days after Purchaser has given written notice of its
intention to settle or compromise) that Seller or HBFC intends to conduct the
defense of such claim, suit or action and that Seller and HBFC agrees to further
indemnify and hold Purchaser harmless from any liability, loss, cost or expense
to Purchaser in excess of that which Purchaser would have incurred had the
settlement or compromise been effected on the terms proposed by Purchaser. Any
such settlement or compromise of, or any final judgment or decree entered on or
in any claim, suit or action which Purchaser has defended or participated in the
defense of in accordance herewith, shall be deemed to have been consented to by,
and shall be binding upon, Seller and HBFC as fully as if Seller and HBFC had
assumed the defense thereof and a final judgment or decree had been entered in
such suit or action, or with regard to such claim, by a court of competent
jurisdiction for the amount of such settlement, compromise, judgment or decree,
including without limitation court costs and reasonable attorney’s fees.

     (d) Seller or HBFC shall obtain the prior written approval of Purchaser
before entering into any settlement of any claim, suit or action, which it
defends or ceases to defend, if pursuant to or as a result of such settlement or
cessation, any injunctive or other equitable relief or admission of liability
would be imposed against Purchaser. Neither Seller nor HBFC shall consent to the
entry of any judgment or enter into any settlement that does not include, as an
unconditional

8



--------------------------------------------------------------------------------



 



term thereof, the giving by the claimant or plaintiff to Purchaser of a release
from all liability in respect to such claim.

            SECTION 6. COVENANT OF SELLER. After the Closing Date, Seller shall
remit to Purchaser all payments received with respect to the Receivables and
Securitization Assets as soon as practicable after the receipt thereof.

            SECTION 7. CONDITIONS OF SALE.

     (a) The obligations of Purchaser to perform hereunder and purchase the
Receivables and the Securitization Assets and assume the Liabilities on the
Closing Date shall be subject to the satisfaction on or before the Closing Date
of the following further conditions: (i) the representations and warranties
contained in Section 4 hereof shall be true and correct in all respects on the
Closing Date as if made on such date; and (ii) Seller shall have performed and
observed all covenants, agreements and conditions hereof to be performed or
observed by it on or before the Closing Date.

     (b) The obligations of Seller to perform hereunder and sell the Receivables
and the Securitization Assets and transfer the Liabilities at Closing shall be
subject to the satisfaction, on or before the Closing Date, of the further
condition that Purchaser shall have delivered to Seller the Purchase Price
specified in Section 3 hereof.

            SECTION 8. CLOSING. The closing of the sale and purchase of the
Receivables and the Securitization Assets and assumption of the Liabilities
associated with the Accounts and owned by Seller on December 29, 2004, as
described in Section 2, shall take place on December 29, 2004 (the “Closing
Date”), at the location as shall be mutually agreed upon by the parties hereto.
The closing documents may each be executed in two or more counterparts including
telefax transmission thereof (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument. On the Closing Date, the following
actions shall be taken:

     (a) Seller shall deliver or cause to be delivered to Purchaser such bills
of sale, assignments, conveyances and other good and sufficient instruments of
transfer (all of which shall be consistent with the terms set forth in this
Agreement), which shall be effective to vest in Purchaser good and valid title
to the Receivables and the Securitization Assets to be sold hereunder.

     (b) Purchaser shall pay to Seller the Purchase Price.

     SECTION 9. TAXES.

     (a) Each party shall promptly pay in full when due any tax or other
governmental charge or fee imposed upon it under applicable law on the sale of
the Receivables and Securitization Assets from Seller to Purchaser pursuant to
this Agreement.

9



--------------------------------------------------------------------------------



 



     (b) Seller shall be liable for and pay any taxes related to the Receivables
and Securitization Assets that accrue or otherwise relate to any taxable year or
period (or portion thereof) ending or deemed to end on or prior to the Closing
Date.

     (c) Purchaser shall be liable for and pay any taxes related to the
Receivables and Securitization Assets that accrue or otherwise relate to any
taxable year or period (or portion thereof) beginning or deemed to begin after
the Closing Date.

            SECTION 10. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.
Purchaser represents and warrants to Seller that as of the date of this
Agreement and on the Closing Date (as defined in Section 8 above):

     (a) Purchaser is a corporation duly organized and validly existing under
the laws of its state of incorporation.

     (b) The execution, delivery and performance by Purchaser of this Agreement
has been duly authorized by all necessary corporate action on the part of
Purchaser. Purchaser has full power to consummate the transactions contemplated
hereby. Neither the execution and delivery by Purchaser of this Agreement, the
consummation by Purchaser of the transactions contemplated hereby, nor
compliance by Purchaser with the provisions hereof will conflict with or result
in a breach of, or constitute a default under, any law or governmental
regulation or any judgment or order binding Purchaser or its properties or any
agreement or instrument to which Purchaser is a party or by which it is bound.

     (c) This Agreement, and the consummation of the transactions contemplated
herein, constitutes a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect,
affecting the enforcement of creditor’s rights in general and as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity).

     (d) Purchaser confirms that all representations and warranties of Seller
under each of the Receivables Purchase Agreement, the Transfer and Servicing
Agreement, and Trust Agreement are true and correct as to Purchaser.

     SECTION 11. INDEMNIFICATION BY PURCHASER.

     (a) Purchaser agrees to defend, indemnify, and hold harmless Seller and its
respective employees, agents, and representatives against any and all
liabilities, judgments, damages, claims, demands, costs, expenses or losses
(including reasonable attorney’s fees) arising after the Closing Date and
incurred by reason of any representation or warranty made by Purchaser in
connection with this Agreement, having been untrue or incorrect in any respect
when made or

10



--------------------------------------------------------------------------------



 



deemed made, or by reason of the breach by Purchaser of any covenant or
agreement made herein, or by reason of any negligent or willful acts of
Purchaser, or by reason of any action or proceeding being instituted by any
person based upon an allegation or assertion which, if true, would indicate the
existence of any of the foregoing circumstances.

     (b) In the event any claim is made, or any suit or action is commenced
against Seller in respect to which indemnification may be sought by Seller under
this Section 11, Seller shall promptly give Purchaser notice thereof and
Purchaser shall be entitled to conduct the defense thereof at Purchaser’s
expense; provided, however, that Seller shall be entitled to participate in the
defense thereof at its own expense if such claim, suit or action relates to or
includes events prior to the Closing Date. Purchaser may (but need not) defend
or participate in the defense of any such claim, suit or action, but Purchaser
shall notify Seller within ten (10) business days if Purchaser shall not desire
to defend or participate in the defense of any such claim, suit or action,
however, Purchaser shall continue to be liable to Seller for the cost of the
defense of such claim, suit or action. Any such election to not defend or
participate in the defense shall have no effect upon Purchaser’s obligation to
indemnify and hold harmless Purchaser pursuant to this Section 11.

     (c) Seller may at any time notify Purchaser of its intention to settle or
compromise any claim, suit or action against Seller which may be indemnifiable
under this Section (and in the defense of which Purchaser has not previously
elected to participate), and Seller may settle or compromise any such claim,
suit or action unless Purchaser notifies Seller in writing (within thirty
(30) days after Seller has given Purchaser written notice of its intention to
settle or compromise) that Purchaser intends to conduct the defense of such
claim, suit or action and that Purchaser agrees to further indemnify Seller and
hold Seller harmless from any liability, loss, cost or expense to Seller in
excess of that which Seller would have incurred had the settlement or compromise
been effected on the terms proposed by Seller. Any such settlement or compromise
of, or any final judgment or decree entered on or in, any claim, suit or action
which Seller has defended or participated in the defense of in accordance
herewith shall be deemed to have been consented to by, and shall be binding
upon, Purchaser as fully as if Purchaser had assumed the defense thereof, and a
final judgment or decree had been entered in such suit or action, or with regard
to such claim, by a court of competent jurisdiction for the amount of such
settlement, compromise, judgment or decree, including without limitation court
costs and reasonable attorney’s fees.

     (d) Purchaser shall obtain the prior written approval of Seller before
entering into any settlement of any claim, suit or action which it defends or
ceases to defend, if pursuant to or as a result of such settlement or cessation,
any injunctive or other equitable relief or admission of liability would be
imposed against Seller. Purchaser shall not consent to the entry of any judgment
or enter into any settlement that does not include as an unconditional term
thereof the giving by the claimant or plaintiff to Seller of a release from all
liability in respect to such claim.

11



--------------------------------------------------------------------------------



 



            SECTION 12. NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
All statements contained in this Agreement or in any Exhibit, Schedule or other
document delivered pursuant to this Agreement shall be deemed representations
and warranties hereunder to the party receiving delivery of same.

            SECTION 13. NOTICES. Any notice or other communication provided for
herein or given hereunder to a party hereto shall be in writing and shall be
delivered in person to such party or mailed by first class registered or
certified mail, postage prepaid, addressed as follows:

     
If to Seller:
  HRSI Funding, Inc. II

  1111 Town Center Drive

  Las Vegas, NV 89144
 
   
If to Purchaser:
  HSBC Funding (USA) Inc. V

  1111 Town Center Drive

  Las Vegas, NV 89144

            SECTION 14. SEVERABILITY. If any provision, or application thereof,
of this Agreement is held unlawful or unenforceable in any respect, the parties
hereto agree that such illegality or unenforceability shall not affect other
provisions or applications thereof that can be given effect, and this Agreement
shall be construed as if the unlawful or unenforceable provisions are amended so
as to make it valid, reasonable and enforceable and agree to be bound by the
terms of such provision, as modified by the court.

            SECTION 15. AMENDMENTS. This Agreement may be amended or modified
only by a written instrument executed by all the parties hereto.

            SECTION 16. COUNTERPARTS. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute but one instrument.

            SECTION 17. HEADINGS. The headings contained in this Agreement and
in any Exhibits appended hereto are for convenience only and shall not be deemed
to affect the interpretation of the provisions of this Agreement.

            SECTION 18. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

            SECTION 19. INDEPENDENT CONTRACTOR. In performing their
responsibilities pursuant to this Agreement, Seller shall not be deemed to be
the agent of Purchaser and Purchaser shall not be deemed to be the agent of
Seller and each party shall at all times take whatever measures as are necessary
to ensure that its status shall be that of an independent contractor and in no
circumstances shall either party be deemed to be the

12



--------------------------------------------------------------------------------



 



partner, agent or employee of the other. This Agreement is not intended to
create, nor does it create and shall not be construed to create, a relationship
of principal and agent, partner or joint venturer or an association for profit
between Purchaser and Seller. Any amounts ever owing by Purchaser and Seller
pursuant to this Agreement represent contractual obligations only and are not a
loan or debt.

            SECTION 20. NO JOINT VENTURE. Nothing in this Agreement shall be
deemed to create a partnership or joint venture between any of the parties.
Except as expressly set forth herein, no party shall have any authority to bind
or commit the other parties.

            SECTION 21. ENTIRE AGREEMENT. This Agreement is intended to define
the full extent of the legally enforceable undertakings of the parties hereto,
and no related promise or representation, written or oral, which is not set
forth explicitly in this Agreement is intended by either party to be legally
binding. Both parties acknowledge that in deciding to enter into this
transaction they have relied on no representations, written or oral, other than
those explicitly set forth in this Agreement.

            SECTION 22. LIMITATION OF LIABILITY OF OWNER TRUSTEE.
Notwithstanding anything contained herein to the contrary, this instrument has
been signed by Wilmington Trust Company not in its individual capacity but
solely in its capacity as Owner Trustee of the Trust and in no event shall
Wilmington Trust Company in its individual capacity or any beneficial owner of
the Trust have any liability for the representations, warranties, covenants,
agreements or other obligations of the Trust hereunder, as to all of which
recourse shall be had solely to the assets of the Trust.

            SECTION 23. NONPETITION COVENANT. Notwithstanding any prior
termination of this Agreement, HRSI II shall not, prior to the date which is one
year and one day after the final payment or discharge of all securities issued
by the Issuer, acquiesce, petition or otherwise invoke or cause HSBC V to invoke
the process of any Governmental Authority for the purpose of commencing or
sustaining a case against HSBC V under any Federal or state bankruptcy,
insolvency or similar law or appointing a receiver, conservator, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of HSBC V
or any substantial part of its property or ordering the winding-up or
liquidation or the affairs of HSBC V.

[Remainder of Page Intentionally Left Blank]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as
of the date first written above.

            HRSI FUNDING, INC. II, as Seller
      By:   /s/ S.H. Smith         Name:   S.H. Smith        Title:   Vice
President & Assistant Treasurer     

            HSBC FINANCE CORPORATION
(successor by merger to Household Finance
Corporation) (with respect to Section 5 only)
      By:   /s/ Edgar D. Ancona         Name:   Edgar D. Ancona        Title:  
Senior Vice President - Treasurer     

            HSBC FUNDING (USA) INC. V, as Purchaser
      By:   /s/ S.H. Smith         Name:   S.H. Smith        Title:   Vice
President & Assistant Treasurer     

                  HOUSEHOLD PRIVATE LABEL CREDIT CARD     MASTER NOTE TRUST I,
as Issuer
 
           

  By:   Wilmington Trust Company, not in its individual capacity but as Owner
Trustee on behalf of the Household Private Label Credit Card Master Note Trust I
   

                  By:   /s/ Rachel L. Simpson         Name: Rachel L. Simpson  
      Title: Financial Services Officer      

[Signature Page to BSA II (Page 1 of 2)]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT:

the signatories listed below hereby acknowledge the agreements,
assignments and assumptions set forth herein:

WILMINGTON TRUST COMPANY, not in its individual
capacity but as Owner Trustee on behalf of the Household
Private Label Credit Card Master Note Trust I

     
By:
       /s/ Rachel L. Simpson

 

--------------------------------------------------------------------------------


  Name: Rachel L. Simpson

  Title: Financial Services Officer
 
   
U.S.
  BANK NATIONAL ASSOCIATION, as Indenture Trustee
 
   
By:
       /s/ Patricia M. Child

--------------------------------------------------------------------------------

Name: Patricia M. Child

  Title: Vice President

[Signature Page to BSA II (Page 2 of 2)]

 



--------------------------------------------------------------------------------



 



Schedule A



1.   ACCOUNT PROGRAMS

Multi-Merchant Private Label Credit Card Program



2.   SERIES SUPPLEMENTS

Series 2002-1 Indenture Supplement, dated as of March 28, 2002, between
Wilmington Trust Company, not in its individual capacity but as Owner Trustee on
behalf of the Household Private Label Credit Card Master Note Trust I, and U.S.
Bank National Association, not in its individual capacity, but solely as the
Indenture Trustee, as amended.

Series 2002-2 Indenture Supplement, dated as of March 28, 2002, between
Wilmington Trust Company, not in its individual capacity but as Owner Trustee on
behalf of the Household Private Label Credit Card Master Note Trust I, and U.S.
Bank National Association, not in its individual capacity, but solely as the
Indenture Trustee, as amended.

Series 2002-3 Indenture Supplement, dated as of November 25, 2002, between
Wilmington Trust Company, not in its individual capacity but as Owner Trustee on
behalf of the Household Private Label Credit Card Master Note Trust I, and U.S.
Bank National Association, not in its individual capacity, but solely as the
Indenture Trustee, as amended.

A-1

 